Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/30/2021.
Claims 1-18, 21, 22, 51-54, 59, 66-69, 74-76, 104-107, 112, 118-120, 124, 135, 136, 143 and 155-166 are pending.
The instant application claims priority under 371 to PCT/US2016/057055 filed 10/14/2016 which claims priority to provisional application 62/241,483 filed 10/14/15. The parental applications support the instant claims.

Reasons for Allowance
The present disclosure is the first to provide disclosure of a rAAV with spacers flanking ITR sequences with cloning sites or heterologous encoding sequences optionally with homology arms. The spacer sequences must comprise one of SEQ ID NO:s 3-5 and 9-11 but furthermore, 
[0081] A “spacer” is any polynucleotide of at least 2.0 Kb in length that contains an open reading frame (ORF) of less than 100 amino acids; has a CpG content that is less than 1% of the total nucleic acid sequence; or does not contain transcription factor (TF) binding sites (e.g., sites recognized by a prokaryotic or baculoviral transcription factor). The term spacer does not include nucleic acids of prokaryotic or baculoviral origin. A spacer may be isolated from a naturally occurring source or modified, e.g., to reduce the size of an ORF, the CpG content, or number of transcription factor binding sites. A spacer may be selected from naturally occurring nucleic acids that promote expression of a polynucleotide, e.g., an intron found adjacent to an ORF or an enhancer found near a transcriptional start site. Use of a “spacer,” as defined herein, results in a reduction of contaminating nucleic acids packaged into a viral particle.

The closest prior art is Davidson et al, U.S. application 20150184197 which teaches inclusion of SEQ I DNO:5 in stuffer sequences.  The difference between the two is that the 
Furthermore, the invention distinguishes itself from related U.S. Patent 11,103,597 in that the SS1 and SS2 sequences of the instant claims must be one of uniquely disclosed SEQ ID NO:s.3-5 and 9-11.  


Conclusion
The claims are renumbered in the following order: 1, 155, 159, 156, 157, 160, 158, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 3, 14, 15, 16, 17, 18, 51, 52, 53, 54, 59, 66, 67, 68, 69, 135, 136, 161, 165, 162, 163, 164, 143, 21, 22, 74, 75, 76, 104, 105, 106, 107, 112, 118, 119, 120, 124.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MARIA MARVICH/            Primary Examiner, Art Unit 1633